Citation Nr: 0919589	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  03-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July and December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied entitlement to the 
benefits currently sought on appeal.  In April 2007, the 
Board remanded the claims for further development.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Waco in November 2005 
to present testimony on the issues on appeal.  He submitted 
additional evidence since that time, with a waiver of RO 
jurisdiction over that evidence.

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran seeks service connection for a cervical spine 
disability, which he contends is either directly related to 
his service, or alternatively is secondary to his service-
connected left shoulder disability.  He also seeks a higher 
disability rating for his service-connected GERD.  Although 
the Veteran has received notice with respect to his direct 
service connection claim, no notice has been sent relative to 
establishing secondary service connection.  Furthermore, 
during the pendency of the appeal, and specifically after the 
April 2007 remand, the notice provisions have been 
interpreted as requiring more specific guidance as to how to 
substantiate a claim for an increased rating.  See Vazquez-
Flores v. Peake,  22 Vet. App. 37 (2008).  Corrective notice 
regarding both claims is therefore required prior to 
appellate review. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.   Notify the Veteran of information and 
evidence necessary to substantiate his claim 
for secondary service connection, to include 
the rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant will 
be assigned.

Also, notify the Veteran that to substantiate 
his claim for an increased rating for GERD, 
he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or 
increase in severity of his back disability 
and the effect that worsening has on his 
employment and daily life.  Examples of the 
types of medical and lay evidence that the 
veteran may submit should also be included.  

The letter should indicate that a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much as 
100% (depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability compensation 
is being sought, their severity and duration, 
and their impact upon employment and daily 
life.  It should also provide at least 
general notice with respect to the 
requirements of 38 C.F.R. § 4.113, Diagnostic 
Code 7346 for a rating higher than the 10 
percent currently assigned for GERD.  


2.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




